Citation Nr: 1007436	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
left knee medial meniscectomy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the rating decision was not mailed to the 
Veteran until February 23, 2006.  A timely notice of 
disagreement was received in February 2007, and a statement 
of the case was issued in July 2007.  In September 2007, the 
Veteran filed a timely request for an extension of time in 
which to submit his substantive appeal.  The RO granted his 
request in January 2008.  The Veteran then filed a timely 
substantive appeal which was  received in February 2008.   

The Board notes that the Veteran's notice of disagreement 
indicated an intent to appeal two issues.  The second issue 
was entitlement to service connection for a right ankle 
sprain/strain.  The RO has granted service connection by way 
of a July 2007 rating decision.  The granting of service 
connection represents a complete grant of the appeal.  As 
such, the issue is not within the Board's jurisdiction.  


FINDING OF FACT

The Veteran's service-connected residuals of a left knee 
medial meniscectomy are manifested by subjective symptoms of 
pain and swelling on an unpredictable basis; they are not 
manifested by moderate subluxation or lateral instability; 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint; leg flexion limited to 30 degrees; or leg extension 
limited to 15 degrees.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5257-5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2004

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
re-issued VCAA notice in July 2009.  The July 2009 notice 
fully complied with Dingess.  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the December 2004 and July 2009 correspondences in light of 
the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in January 2005 and August 2009, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of a left knee 
medial meniscectomy warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected residuals of a left knee 
medial meniscectomy have been rated by the RO under the 
provisions of Diagnostic Code 5259.  Under this regulatory 
provision, a rating of 10 percent is warranted for removal of 
cartilage, semilunar, symptomatic.  This is the maximum 
allowable rating under this diagnostic code.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the Veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the Veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the Veteran 
experiences severe subluxation or lateral instability.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in January 2005.  He 
complained of discomfort in the left knee, including feelings 
of swelling after running.  He stated that as a result, he 
has avoided running.  He denied requiring the use of any 
assistive device.  He stated that his usual occupation and 
daily activities are affected to the point where he no longer 
involves himself in running, playing basketball or 
racquetball, or sports requiring lateral motion.  He did not 
note any particular flare-ups or any real change in terms of 
strength.  

Upon examination, the knee appeared normal.  The Veteran was 
able to flex to 150 degrees with very minor discomfort at the 
extreme of flexion (from 145 degrees to 150 degrees).  Knee 
function was not limited by pain, fatigue, weakness, or lack 
of endurance following five or more repetitions.  There was 
no point tenderness, effusion, or instability.  The examiner 
diagnosed the Veteran with status post medial meniscectomy 
with mild functional impairment.  

The Veteran underwent another VA examination in August 2009.  
He complained of weakness, stiffness, swelling, giving way, 
and lack of endurance.  He denied heat, redness, locking, 
fatigability, deformity, tenderness, drainage, effusion, 
subluxation, pain, and dislocation.  He reported flare-ups as 
often as twice per day, each one lasting up to four hours and 
with a severity level of 7.  Flare-ups are precipitated by 
physical activity and are alleviated by rest and Tylenol.  He 
stated that he has difficulty with standing and walking, and 
that he has to be careful going down stairs and carrying 
heavy things.  He reported overall functional impairment in 
climbing stairs, kneeling, squatting, and walking long 
distances.  

Upon examination, the knee showed no signs of edema, 
instability, abnormal movement, effusion, weakness, 
tenderness, redness, heat, deformity, malalignment, drainage, 
subluxation, guarding of movement, locking pain, genu 
recurvatum, or crepitus.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The medial/lateral 
collateral ligaments stability test, the anterior/posterior 
cruciate ligaments stability test, and the medial/lateral 
meniscus ligaments stability test were all within normal 
limits.  The Veteran achieved 140 degrees of flexion, and 
extension to 0 degrees.  X-ray findings were within normal 
limits.  The examiner noted that the subjective factor of the 
disability is that it is getting worse over time; and the 
objective factors are pain with range of motion, and a left 
knee scar.  The effect of the disability on the Veteran's 
usual occupation is not significant as a recruiter.  The 
effect of the disability is that the Veteran cannot run, 
jump, or play sports due to his knee.  

As noted above, the Veteran is currently rated under 
Diagnostic Code 5259, and pursuant to that code, a 10 percent 
rating is the maximum allowable rating.   

The Veteran could be rated under Diagnostic Codes 5260-5261 
which address range of motion.  However, the Board notes that 
at both VA examinations, the Veteran was able to achieve full 
range of motion.  In order to warrant a rating in excess of 
10 degrees under Diagnostic Codes 5260-5261, the Veteran's 
leg flexion would have had to be limited to 30 degrees or his 
leg extension would have to be limited to 15 degrees.  The 
Veteran's range of motion is not limited.  As such, the 
Veteran does not warrant a rating in excess of 10 percent 
under Diagnostic Codes 5260-5261.

The Veteran and his representative argue that the Veteran's 
current 10 percent rating does not fully take into account 
functional limitations pursuant to 38 C.F.R. § 4.40 and 
DeLuca v. Brown.  The Board notes that 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  In this case, the Veteran 
achieved full range of motion.  If the Veteran were to be 
rated under range of motion criteria (Diagnostic Codes 5260-
5261), then he would not warrant even a 10 percent rating.  
Pursuant to Diagnostic Codes 5260-5261, in order to warrant a 
compensable rating, leg flexion would have had to be limited 
to 45 degrees or his leg extension would have to be limited 
to 10 degrees.  Therefore,  if the Veteran were to be rated 
under Diagnostic Codes 5260-5261, he would warrant a 0 
percent rating that may be increased to 10 percent pursuant 
to 38 C.F.R. § 4.40.  Since the Veteran is already rated at 
10 percent, rating his disability using range of motion 
criteria (Diagnostic Codes 5260-5261) and 38 C.F.R. § 4.40 
would not benefit the Veteran at this time.  In the future, 
it may be more beneficial to rate the Veteran using these 
Diagnostic Codes; however, at this time, the criteria only 
net him the same 10 percent rating he already has.  There is 
no medical evidence to show that there is any additional loss 
of motion of due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 10 percent.  The August 2009 examiner made an 
express finding that knee function was not limited by pain, 
fatigue, weakness or lack of endurance. 

In order to warrant a rating in excess of 10 percent under 
Diagnostic Codes 5257 and 5258, the Veteran's disability 
would have to be manifested by moderate subluxation or 
lateral instability (Diagnostic Codes 5257) or dislocation of 
the semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint (Diagnostic Code 
5258).  In this case, both the January 2005 and the August 
2009 examiners found no signs of instability.  Moreover, 
neither examiner found there to be dislocation of the 
semilunar cartilage.  At the August 2009 examination, the 
Veteran specifically denied subluxation, locking, and 
dislocation.  

As such, the Board finds that the preponderance of the 
evidence weighs against the claim.  The Board notes that it 
finds the Veteran credible in his VA Form 9 when describing 
his symptoms of frequent pain and swelling on an 
unpredictable basis.  However, given the Veteran's full range 
of motion, the lack of objective medical evidence of 
instability or subluxation, and the lack of dislocation of 
the semilunar cartilage, the Board finds that the disability 
simply does not meet the criteria for the assignment of a 
higher rating.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for residuals of a left knee medial meniscectomy must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision at this time.  Should the severity of the 
knee disability increase in the future, the Veteran may 
always advance a claim for an increased rating. 


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


